internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to plr-108918-00 cc psi date date legend prs gp company corp sub1 sub2 parent state1 state2 area1 area2 area3 crop1 crop2 product1 product2 operation year1 year2 year3 year4 plr-108918-00 year5 year6 year7 year8 year9 year10 date1 date2 month n1 n2 n3 n4 n5 n6 n7 n8 n9 n10 n11 n12 n13 n14 n15 dear this responds to a letter submitted on date on behalf of prs by your authorized representative requesting a ruling that prs’s proposed acquisition of certain farming operations and its performance of farming services for itself and third parties will be deemed closely related and not be deemed a substantial_new_line_of_business within the meaning of sec_1_7704-2 facts prs was organized on date1 as a master_limited_partnership in state1 the general_partner of prs is gp a state2 corporation on date2 prs filed a registration_statement with the securities_and_exchange_commission under the investment_company act of and the securities act of prs underwent an initial_public_offering of its units shortly thereafter the formation of prs and the initial_public_offering of its units were part of a financing plan to facilitate the purchase of company plr-108918-00 by certain investors company began business operations in year1 in state2 company initiated crop1 operations in year2 this entailed farming crop1 planted on owned or leased land harvesting processing crop1 in its own factories in order to make product1 refining product1 through a cooperative in which it was a member and finally through the cooperative selling refined product1 to wholesalers or directly to customers in year3 through a subsidiary subsidiary company launched crop2 operations it planted crop2 trees on lands it or its subsidiaries owned or leased in area1 subsidiary then performed the necessary farming operations on the lands including fertilizing weeding pruning etc subsidiary also harvested crop2 and transported them to a processing plant owned by corp corp processed crop2 and marketed the end products in year4 company acquired corp which itself owned about n1 tree acres of crop2 orchards in area2 corp farmed the orchards harvested crop2 processed crop2 at a processing plant located on the land and marketed crop2 throughout the united_states and the world over time corp’s farming operations were taken over by sub1 a company subsidiary beginning in year5 company or its subsidiaries sold certain of its crop2 orchards to unrelated third parties the third party properties are either adjacent to surrounded by or in close proximity to the remaining company farms these third parties generally did not have the capability to conduct farming operations so either sub1 or sub2 another company subsidiary depending primarily upon geographical location entered into farming contracts with the third parties to perform all farming harvesting and operation operations for the purchasers corp entered into crop2 purchase contracts with the third parties whereby corp agreed to purchase product2 at prices set forth in a formula in the contracts thus at each of the orchards no matter if owned by company a company subsidiary or a third_party_investor sub1 or sub2 performed the farming operations performed all harvesting and operation of crop2 and finally sold crop2 to corp which processed crop2 in area2 in year6 parent which had acquired control of company in the prior decade decided to divest itself of the company investment it was at this time that company management and other investors formed prs as a part of a financing plan to facilitate the acquisition of company from parent upon formation prs sold n2 partnership units to the public for about dollar_figuren3 the funds from the public offering were used to purchase about n4 acres of crop2 orchards from company following the public offering prs entered into a crop2 purchase contract with corp to sell product2 prs also outsourced its farming operations to sub1 and sub2 who performed all farming harvesting and operation operations for prs this plr-108918-00 relationship continues to date sub1 performs the farming operations for prs in area1 and area2 and sub2 performs the farming operations in area3 sub1 owns an administrative office building various field equipment such as tractors harvesting equipment trucks etc an operation plant a well irrigation lines office equipment such as computers in short all equipment and other assets necessary to farm crop2 orchards both for company and its subsidiaries and for outside owners of crop2 orchards sub2 also owns assets of the same type prs could not acquire the company crop2 farming operations at the time prs was formed because the crop1 and crop2 farming activities at sub1 were conducted as a coordinated operation at that time sub1 still operated a large crop1 plantation and had a substantial amount of equipment that could be used for both crop1 and crop2 farming operations the same was true of the employees who could be shifted back and forth therefore prs’s farming operations were outsourced to sub1 to preserve economies of scale in month of year6 prs purchased additional orchards from company in year7 it purchased additional orchards after making a second public offering of partnership units in year8 it purchased a small orchard from another investor in each instance the farming and crop2 purchase relationships continued company closed down its crop1 operations in area3 in year9 and in area1 in year10 because the farming operations related to crop1 utilized the largest part of the equipment and employees of the farming segment of company’s operations it wishes to withdraw from the crop2 farming operations now that the crop1 business has been discontinued it wishes to sell the crop2 farming_business to prs at the present time prs owns crop2 orchards on land either owned directly by prs or leased from others it has continued to outsource its farming operations to date prs now wishes to bring the farming operations in-house on its own properties and farm its orchards with its own equipment and employees therefore prs would like to purchase company’s crop2 farming_business if prs purchased the operation approximately n5 percent of its overall gross_income would be derived from orchards owned by the partnership while approximately n6 percent of the gross_income would be derived from the performance of farming operations for outsiders thus prs would derive the majority of its gross_income from the sale of crop2 not from the performance of farming operations for outside orchards it is expected that all accounting functions for the farming portion of the business will continue to be performed in the same manner if the orchards and farming operations are combined again with the purchase of the farming operations by prs prior to the formation of prs sub1 performed all of the accounting functions for the farming portion of the business it kept records of each individual farm whether owned plr-108918-00 by company or its affiliates or by third parties such records enabled sub1 itself or any outside purchaser to ascertain how the particular farm was doing from the point of view of fertilizer expenses irrigation expenses and all other expenses of operating the farm yields and revenues from the sale of crop2 each farm was charged an allocable share of the accounting expenses plus a management fee the system continued without change after the formation of prs and it is anticipated would carry on unchanged with the purchase of the operations by prs approximately n7 acres of crop2 orchards are currently farmed by sub1 and sub2 for prs approximately n8 acres of orchards are farmed by these entities for other owners approximately n9 acres are farmed by sub1 and sub2 for their own accounts prs plans to purchase n10 of the n9 acres thus after the acquisition it is expected that prs will farm n11 acres n12 percent for its own account and will farm n13 acres for outsider owners including n14 acres for sub1 and sub2 n15 percent prs has requested a ruling that its acquisition of farming operations from sub1 and sub2 and its performance of farming services for itself and third parties will be deemed closely related and not be deemed a substantial_new_line_of_business within the meaning of sec_1_7704-2 analysis sec_7704 provides that a publicly_traded_partnership will be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in such partnership are traded on an established_securities_market or interests in such partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides an exception for electing partnerships an electing_1987_partnership is any publicly_traded_partnership that was an existing partnership as defined in sec_1021 of the revenue reconciliation act of that elects to be treated as a partnership and agrees to pay the tax imposed by sec_7704 in addition sec_7704 provides that an electing_1987_partnership ceases to be treated as a partnership as of the first day after date on which there has been an addition of a substantial_new_line_of_business sec_1_7704-2 provides in relevant part that the term existing partnership means any partnership if the partnership was a publicly_traded_partnership within the meaning of sec_7704 on date or a registration_statement indicating that the partnership was to be a publicly_traded_partnership was filed with the securities_and_exchange_commission with respect to the partnership on or before date plr-108918-00 sec_1_7704-2 provides that a new line_of_business is any business activity of the partnership not closely related to a pre-existing business of the partnership to the extent that the activity generates income other than qualifying_income within the meaning of sec_7704 and the regulations thereunder sec_1_7704-2 provides in relevant part that a business activity is a pre- existing business of the partnership if the partnership was actively engaged in the activity on or before date sec_1_7704-2 of the regulations provides that all of the facts and circumstances will determine whether a new business activity is closely related to a pre- existing business of the partnership the following factors among others will help to establish that a new business activity is closely related to a pre-existing business of the partnership and therefore is not a new line_of_business i the activity provides products or services very similar to the products or services provided by the pre-existing business ii the activity markets products and services to the same class of customers as that of the pre-existing business iii the activity is of a type that is normally conducted in the same business location as the pre-existing business iv the activity requires the use of similar operating_assets as those used in the pre-existing business v the activity’s economic success depends on the success of the pre-existing business vi the activity is of a type that would normally be treated as a unit with the pre- existing business in the business’ accounting_records vii if the activity and the pre-existing business are regulated or licensed they are regulated or licensed by the same or similar governmental authority viii the united_states bureau of the census assigns the activity the same four- digit industry number standard identification code as the pre-existing business conclusion based solely on the facts as represented we conclude that the acquisition and operation of the crop2 farming operations are closely related to prs’s pre-existing business and not the addition by prs of a new line_of_business therefore neither the plr-108918-00 acquisition nor subsequent operation of the farming operation on its own behalf or for third parties will constitute a new line_of_business within the meaning of sec_7704 except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the facts of this case under any other provision of the code pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely william p o’shea chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for purposes
